ATTORNEY GRIEVANCE COMMISSION                                                                 *     IN THE
OF MARYLAND
                                                                                              *     COURT OF APPEALS

v.                                                                                            *     OF MARYLAND

                                                                                              *     Misc. Docket AG No. 29

CHRISTOPHER BROUGHTON SHEDLICK                                                                *     September Term, 2021


                                                                                   ORDER

                        Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Christopher Broughton Shedlick, to suspend the Respondent

from the practice of law for six months, it is this 13th day of September, 2021


                        ORDERED, by the Court of Appeals of Maryland, that the Respondent, Christopher

Broughton Shedlick, be, and he hereby is, suspended from the practice of law for six months

for violations of Rule 1.15 of the Maryland Attorneys’ Rules of Professional Conduct and

Maryland Rule 19-407; and it is further


                        ORDERED, that the Clerk of this Court shall remove the name of Christopher

Broughton Shedlick from the register of attorneys in this Court, and certify that fact to the

Trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial

tribunals in this State in accordance with Maryland Rule 19-761.



 Pursuant to Maryland Uniform Electronic Legal
Materials Act
                                                                                       /s/ Robert N. McDonald
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.

                                                                                             Senior Judge
                        2021-09-13 15:59-04:00




Suzanne C. Johnson, Clerk